IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kelly Dutton,                                   :
                       Appellant                :
                                                :   No. 1323 C.D. 2017
               v.                               :
                                                :   Submitted: August 24, 2018
The City of Philadelphia                        :




OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                         FILED: October 24, 2018



               Kelly Dutton (Appellant) appeals, pro se, from the June 1, 2017 order of
the Court of Common Pleas of Philadelphia County (trial court), which denied
Appellant’s appeal of a decision of the City of Philadelphia’s Bureau of Administrative
Adjudication (BAA) finding him liable for a parking violation.


                                Facts and Procedural History
               The following facts are garnered from the trial court’s opinion and the
original record in this matter. On June 15, 2016, Appellant was issued Parking
Violation #732836565 for not properly displaying a valid kiosk receipt in a metered
parking kiosk space in the City of Philadelphia (City). (Certified Record1 (C.R.) at
Item Nos. 2, 35.)         That same day, Appellant was also issued Parking Violation
#478474471 for parking within 20 feet of a crosswalk in the City. (C.R. at Item Nos.

      1
          The Certified Record cited above references the record created before the BAA.
7, 35.) Appellant disputed the validity of the parking violations by submitting internet-
generated hearing submission forms.2 (C.R. at Item Nos. 12, 15, 18.) After a BAA
hearing examiner upheld the validity of the parking violations, Appellant submitted an
appeal to the BAA, and an appeal hearing was conducted by a BAA hearing officer on
September 27, 2016, at which Appellant appeared and presented testimony. (C.R. at
Item Nos. 19-20, 26-30.) On September 29, 2016, the BAA Appeal Panel issued a
written determination upholding its previous decision finding Appellant liable for the
two parking violations. (C.R. at Item Nos. 34-36.)
              Appellant subsequently filed separate appeals of the two parking
violations with the trial court. Appellant’s sole argument to the trial court, in both
appeals, was that the BAA’s decision finding him liable for the parking violations had
been the result of race discrimination. (Trial court op. at 2; Appellant’s Trial Court
Brief at 3-4.) The trial court determined that Appellant failed to “introduce any direct,
circumstantial or statistical evidence—at the BAA hearing or on appeal before the trial
court—that the adverse action by BAA was taken under circumstances that gave rise
to an inference of racial discrimination.” (Trial court op. at 2.) The trial court also
held that Appellant had made “a factually unsupported and wholly undeveloped claim
of racial discrimination in his brief to the trial court.” (Trial court op. at 2-3.) “In light
of the complete lack of evidence,” the trial court concluded Appellant had failed to
prove a prima facie case of racial discrimination by the BAA and, therefore, dismissed
the appeal. (Trial court op. at 3.) Further, the trial court determined that the BAA’s




       2
         Appellant was also issued a third parking violation for parking in a reserved handicapped
space, but this violation was later dismissed by the BAA. (C.R. at Item Nos. 1, 34-36.)



                                                2
decision was supported by substantial evidence. Id. Thereafter, Appellant appealed
the trial court’s order upholding Parking Violation #732836565 to this Court.3


                                             Discussion
               On appeal,4 the sole issue raised by Appellant regarding the trial court’s
order upholding Parking Violation #732836565 is that, because he has recently filed
for bankruptcy, the case should be postponed or dismissed. Because Appellant does
not address the merits of the BAA’s decision in his brief, we are precluded from
addressing the same on appeal.5
               In general, when a debtor files for bankruptcy, the bankruptcy acts as an
automatic stay of most legal proceedings against the debtor while the bankruptcy
proceeding is pending. ANR Freight System v. Workers’ Compensation Appeal Board

       3
         Appellant also filed a separate appeal of the trial court’s order upholding Parking Violation
#478474471 with this Court, listed at Dutton v. City of Philadelphia (Pa. Cmwlth., No. 1359 C.D.
2017, filed October 24, 2018).

       4
         In evaluating the decision of an agency, where a complete record is made before that agency,
our standard of review is whether the agency committed an error of law and whether the material
findings of fact are supported by substantial evidence. Piatek v. Pulaski Township, 828 A.2d 1164,
1170 (Pa. Cmwlth. 2003).

       5
          In the “Statement of Questions Involved” section of Appellant’s brief, Appellant fleetingly
asserts that the BAA violated his rights when it found him liable. (Appellant’s Brief at 1.) Appellant,
however, makes no other mention of the BAA’s decision in his brief. This Court has previously
explained that “[m]ere issue spotting without analysis of legal citation to support an assertion
precludes our appellate review of [a] matter.” Commonwealth v. Spontarelli, 791 A.2d 1254, 1259
n.11 (Pa. Cmwlth. 2002); see also In re Tax Claim Bureau of Lehigh County 2012 Judicial Tax Sale,
107 A.3d 853, 857 n.5 (Pa. Cmwlth. 2015) (“A party’s failure to develop an issue in the argument
section of its brief constitutes waiver of the issue.”); Boniella v. Commonwealth, 958 A.2d 1069, 1072
n.8 (Pa. Cmwlth. 2008) (stating that it is well settled that an appellate court will not consider issues
that are not properly raised and developed in a brief). Because Appellant does not properly raise or
develop any argument regarding the merits of the BAA’s decision, we are unable to address it.




                                                   3
(Bursick), 728 A.2d 1015, 1020 n.7 (Pa. Cmwlth. 1999). Under section 362(a)(1) of
the federal Bankruptcy Code, 11 U.S.C. §362(a)(1), the filing of a petition for
bankruptcy operates as an automatic stay of “the commencement or continuation . . .
of a judicial, administrative, or other action or proceeding against the debtor that was
or could have been commenced” before the debtor filed for bankruptcy. Id.; see also
ANR Freight Systems, 728 A.2d at 1020 n.7 (The automatic stay provision of section
362 of the Bankruptcy Code halts “continuation of any legal proceedings against a
debtor while a bankruptcy administration is pending.”).
             However, the automatic stay provision of section 362 of the Bankruptcy
Code is not without exception. Section 362(b)(4) of the Bankruptcy Code provides, in
relevant part, that the filing of a petition for bankruptcy:

             does not operate as a stay . . . of the commencement or
             continuation of an action or proceeding by a governmental
             unit . . . to enforce such governmental unit’s or organization’s
             police and regulatory power, including the enforcement of a
             judgment other than a money judgment, obtained in an action
             or proceeding by the governmental unit to enforce such
             governmental unit’s or organization's police or regulatory
             power.

11 U.S.C. §362(b)(4). Thus, notwithstanding the filing of a bankruptcy petition,
section 362(b)(4) permits governmental entities to enforce their police and regulatory
powers, and even the entry of money judgments, against bankruptcy filers as long as
they do not seek to actually enforce money judgments. See ANR Freight Systems, 728
A.2d at 1020 n.7 (concluding that section 362(b) permits courts to enter money
judgments for actions by governmental units); Lower Mount Bethel Township v. Stine,
686 A.2d 426, 430 (Pa. Cmwlth. 1996) (concluding that although section 362(b)(4)
may foreclose governmental unit from executing on a judgment, it does not preclude
governmental unit from enforcing police or regulatory powers); Department of

                                             4
Environmental Resources v. Peggs Run Coal Co., 423 A.2d 765, 767 (Pa. Cmwlth.
1980) (citing S. Rep. No. 95-989, reprinted in 1978 U.S.C.C.A.N. 5787, 5838) (noting
that section 362(b) permits, for governmental units, entry of injunctions, enforcement
of injunctions, and entry of money judgments); Penn Terra Ltd. v. Department of
Environmental Resources, 733 F.2d 267, 274-75 (3d Cir. 1984) (holding that section
362(b) permits entry of a money judgment by governmental entity exercising police
and regulatory powers, and that pursuant to section 362(b), Pennsylvania Department
of Environmental Resources could proceed with action to obtain and enforce injunction
against company that filed for bankruptcy).
              This Court has previously applied the section 362(b)(4) exception to the
automatic stay provision of the Bankruptcy Code to actions brought by state and local
entities against parties who filed for bankruptcy.6 In Krystal Jeep Eagle, Inc. v. Bureau
of Professional & Occupational Affairs, State Board of Vehicle Manufacturers,
Dealers and Salespersons, 725 A.2d 846 (Pa. Cmwlth. 1999), we concluded that an
action by the Pennsylvania Bureau of Professional and Occupational Affairs to enforce
an automobile dealer license regulation qualified within the section 362(b)(4)
exception to the Bankruptcy Code’s automatic stay provision. Id. at 850. In Pope &
Talbot v. Workers’ Compensation Appeal Board (Pawlowski), 949 A.2d 361, 366 (Pa.
Cmwlth. 2008), we concluded that “[t]he administration of workers’ compensation
claims by the Commonwealth of Pennsylvania is a valid exercise of its police power
and, thus, exempt from the automatic stay” provision of section 362(b)(4); see also
ANR Freight Systems, 728 A.2d at 1020 n.7 (same). Moreover, in Department of
Environmental Resources v. Ingram, 658 A.2d 435, 437-38 (Pa. Cmwlth. 1995), we
concluded that the enforcement of environmental regulations by the Pennsylvania


       6
         This Court has concluded it has jurisdiction to determine whether a section 362 automatic
stay applies. Department of Environmental Resources v. Ingram, 658 A.2d 435, 437-38 (Pa. Cmwlth.
1995) (citing Brock v. Morysville Body Works, 829 F.2d 383 (3d Cir. 1987)).


                                                5
Department of Environmental Resources was exempted from the automatic stay
provision of the Bankruptcy Code. Id. at 438-40; see also Peggs Run Coal Co., 423
A.2d at 767 (same).
             In the instant case, the City seeks to affirm the trial court’s decision
upholding the issuance of Parking Violation #732836565 by the BAA to Appellant.
Like Krystal Jeep Eagle, Inc., Pope & Talbot, and Ingram, we conclude, here, that the
City’s enforcement of a parking violation constitutes an action by a governmental unit
to enforce its police and regulatory power under section 362(b)(4) of the Bankruptcy
Code. Moreover, as of yet, the City has not sought to enforce a money judgment for
the parking violation at issue. Thus, despite Appellant’s filing for bankruptcy, we
conclude that the section 362(b)(4) exception to the Bankruptcy Code’s automatic stay
provision applies to the City’s action to enforce the parking violation against Appellant
and his subsequent appeal.


                                      Conclusion
             Based upon the foregoing, we conclude that Appellant’s filing for
bankruptcy does not automatically stay the City’s enforcement of Parking Violation
#732836565 against Appellant.
             Accordingly, we affirm the order of the trial court, albeit on the other
grounds stated above.




                                           6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kelly Dutton,                          :
                  Appellant            :
                                       :   No. 1323 C.D. 2017
            v.                         :
                                       :
The City of Philadelphia               :




PER CURIAM

                                   ORDER


            AND NOW, this 24th day of October, 2018, the order of the Court of
Common Pleas of Philadelphia County, dated June 1, 2017, is hereby affirmed.